DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 10/15/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 9-11, 13, 16-18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2, 9, and 16 recite the limitation “a replenishment station” which was also used in preceding independent claims, 1, 8, and 15 respectively and it is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Dependent claims 3-4, 10-11, and 17-18 are likewise rejected for depending on rejected material.

Claims 4, 11, and 18 recite the limitation “a threshold” which was also used in preceding independent claims, 2, 9, and 16 respectively and it is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”

Claims 6, 13, and 20 recite the limitation “a location of the self driving vehicle” which was also used in preceding claims, 5, 12, and 19 respectively and it is unclear whether these are the same elements or if they are different what the difference is. The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Li et al. (US 2018/0068514).

Regarding claims 1, 8, and 15, Li discloses a mobile vending robot system including a computer device, comprising a memory, a processor and a computer program which is stored on the memory and runs on the processor, wherein the processor, upon executing the program, implements a replenishment method for a self-driving vending machine, wherein the replenishment method comprises (Abstract and ¶20): 
obtaining information about remaining goods by a self-driving system in the self-driving vending machine (¶32 – stock out detection corresponding to the recited remaining goods information); 
controlling the self-driving vending machine to drive automatically to a replenishment station for replenishment, when determining, according to the information about remaining goods, that replenishment needs to be performed (¶32-35 and Fig. 5 – autonomously returning to a storeroom for replenishment in response to a stock out determination).

Regarding claims 2, 9, and 16, Li further discloses the obtaining information about remaining goods comprises: obtaining a remaining quantity of goods, and wherein controlling the self-driving vending machine to drive automatically to a replenishment station for replenishment, when determining, according to the information about remaining goods, that replenishment needs to be performed, comprises: determining that replenishment needs to be performed when the remaining quantity of goods is lower than a threshold and controlling the self-driving vending machine to drive automatically to the replenishment station for replenishment (¶28-35 and Fig. 5 – element 504 shortage detected corresponding to the recited obtaining remaining quantity of goods and element 505 corresponding to the recited autonomously driving to a replenishment station based on remaining goods information where a stock out determination corresponding to the recited quantity is lower than a threshold).

Regarding claims 3, 10, and 17, Li further discloses the obtaining the remaining quantity of goods comprises at least one of the following steps (¶28-35 and Fig. 5, the “at least one of” claim element notes only one of the following must be present): 
obtaining the remaining quantity of goods reported by a vending system in the self-driving vending machine periodically; 
obtaining the remaining quantity of goods reported by the vending system when the remaining quantity of goods is changed (¶28-35 and Fig. 5 – after a good is sold, the abnormality or shortage determination element 504 is performed corresponding to the recited remaining quantity of goods is changed); or 
obtaining the remaining quantity of goods reported by the vending system when the remaining quantity of goods is lower than the threshold (¶28-35 and Fig. 5 – element 504 shortage detected corresponding to the recited obtaining remaining quantity of goods and .

Regarding claims 4, 11, and 18, Li further discloses the determining that replenishment needs to be performed when the remaining quantity of goods is lower than a threshold comprises (¶28-35 and Fig. 5 – element 504 shortage detected corresponding to the recited obtaining remaining quantity of goods and element 505 corresponding to the recited autonomously driving to a replenishment station based on remaining goods information where a stock out determination corresponding to the recited quantity is lower than a threshold): under the condition of at least one of (the “at least one of” claim element notes only one of the following must be present): 
obtaining the remaining quantity of goods reported by the vending system periodically, or 
obtaining the remaining quantity of goods reported by the vending system when the remaining quantity of goods is changed (¶28-35 and Fig. 5 – after a good is sold, the abnormality or shortage determination element 504 is performed corresponding to the recited remaining quantity of goods is changed), 
comparing the remaining quantity of goods obtained each time with the threshold, and determining that replenishment needs to be performed when the remaining quantity of goods is lower than the threshold; under the condition of obtaining the remaining quantity of goods reported by the vending system when the remaining quantity of goods is lower than the threshold, determining that replenishment needs to be performed after obtaining the remaining quantity of goods (¶28-35 and Fig. 5 – element 504 shortage detected corresponding to the recited obtaining remaining quantity of goods and element 505 corresponding to the recited autonomously driving to a replenishment station based on remaining goods information where a stock out determination corresponding to the recited quantity is lower than a threshold where the threshold is any stock, so no stock remaining corresponding to the recited below a threshold).

Regarding claims 5, 12, and 19, Li further discloses before controlling the self-driving vending machine to drive automatically to the replenishment station for replenishment, the method further comprises: determining the replenishment station according to a location of the self-driving vending machine (¶28-35, and ¶86-89, Fig. 5 – for each region to which the vending robot needs to be moved, it will determine the required movement time including the cost estimation for moving to a storeroom, therefore including determining replenishment station according to location).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0068514), as applied to claims 5, 12, and 19 above, in view of Ahmed et al. (US 2018/0349872).

Regarding claims 6, 13, and 20, Li further discloses restocking based on a shortage condition but does not disclose reporting locations and choosing a replenishment station accordingly.
However Ahmed discloses an on demand self driving grocery ordering system including the determining the replenishment station according to a location of the self-driving vending machine comprises: reporting the location of the self-driving vending machine to a control center; obtaining the replenishment station returned by the control center which is determined according to the location of the self-driving vending machine (¶50 - the autonomous vehicle 100 will communicate with and talk to its closest restocking depot 135 corresponding to the recited reporting self location and obtaining the closest restocking depot corresponding to the recited replenishment station to which it can head to the appropriate (closest) restocking depot 135 to restock and recharge its products).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the mobile vending robot system of Li with the on demand self driving grocery ordering system of Ahmed in order to allow a consumer to select their own fresh groceries on demand without having to go to a store (Ahmed - ¶3).

 Li further discloses restocking based on a shortage condition as well as travel time cost functions a replenishment station that has the shortest travel time from the self-driving vending machine (¶86-91 – time cost for moving to a storeroom) but does not disclose reporting locations and choosing a replenishment station accordingly.
However Ahmed further discloses the replenishment station comprises at least one of: a replenishment station nearest to the self-driving vending machine(¶50 - the autonomous vehicle 100 will communicate with and talk to its closest restocking depot 135 corresponding to the recited reporting self location and obtaining the closest restocking depot corresponding to the recited replenishment station to which it can head to the appropriate (closest) restocking depot 135 to restock and recharge its products.  The combination of the selection of the closes depot of Ahmed with the travel time cost estimation of Li fully discloses all of the elements as claimed).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the mobile vending robot system of Li with the on demand self driving grocery ordering system of Ahmed in order to allow a consumer to select their own fresh groceries on demand without having to go to a store (Ahmed - ¶3).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Cronin et al. (US 2018/0246513) discloses an autonomous concessions robot including changing locations and tracking inventory based on changes in tracked sales and location data (¶21-22).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665